UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1821



HANNAH HICKMON,

                                              Plaintiff - Appellant,

          versus


HAZEL C. BARNETT; DENNY KELLENBENZ,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-01-2188-3-19BD)


Submitted:   November 28, 2001         Decided:     December 19, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hannah Hickmon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hannah Hickmon appeals the district court’s order dismissing

her property dispute action.   We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.    Accordingly, we affirm

on the reasoning of the district court.     See Hickmon v. Barnett,

No. CA-01-2188-3-19BD (D.S.C. June 1, 2001).      We deny leave to

proceed on appeal in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2